DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Re-opening of Prosecution
	The allowability of the claims of this application is regrettably withdrawn.  Prosecution is hereby re-opened.  Claims 1, 3-7, 9-10, 12, 18-19, 24 and 29-30 are pending, all of which have been considered on the merits.

Priority
	Acknowledgment is made of Applicants’ claim for benefit of US Provisional application 62/465725 (filed 3/1/2017).
	Acknowledgement is further made of Applicants’ claim for benefit as a CIP of US application 15/542444 (filed 7/10/2017, now US Patent 10517903), which is a 371 of PCT/US15/50046 (filed 9/14/2015), which is a CIP of each of: US application 14/593415 (filed 1/9/2015, now US Patent 9132156), PCT/US15/19294 (filed 3/6/2015), PCT/US15/19318 (filed 3/6/2015), and PCT/US15/35746 (filed 6/15/2015).
	Acknowledgement is further made of Applicants’ claim for benefit as a CIP of US application 15/257870 (filed 9/6/2016, now US Patent 10894066), which is a CIP of PCT/US15/19318 (filed 3/6/2015). 
	The earliest priority claim is to US application 14/593415 (filed 1/9/2015).  This application provides support for the currently claimed subject matter, therefore the effective filing date of the instant claims is 1/9/2015. 

Claim Interpretation
	The following comments are made regarding the broadest reasonable interpretation of the claims: 
Claim 1 is directed to an enriched multilayer amnion derived tissue graft.  The tissue graft comprises:
	a) a plurality of tissue layers, wherein each tissue layer has a protein concentration.  The plurality of tissue layers must comprise, at least, i) a first amnion layer, and ii) a second amnion layer.  	
	The multilayer amnion derived tissue graft must have b) an outside surface and c) a treatment surface.  Any material will necessarily have an outside surface.  The outside surface may be the same as the treatment an outside surface and the second face reads on a treatment surface. 
	The multilayer amnion derived tissue graft must further comprise d) an enrichment composition.  The claim requires the enrichment composition be coupled to at least one of the tissue layers (of a)) to produce an enriched portion.  By virtue of presence of an enriched portion, the multilayer amnion derived tissue graft is considered enriched.  There is no explicit definition for the term “coupled to” in the specification, therefore the term is being given its broadest reasonable interpretation in light of the art, which is “joined or combined” (based on definition of “coupling”: 1: the act of bringing or coming together: PAIRING, as well as “couple with”: to join or combine (something) with (something else), both definitions from Merriam-Webster Online Dictionary, 2021).  Coupling may involve covalent chemical linkages, or physical attachment/integration.  The only examples of coupling in the instant specification involve physical combination of the enrichment composition to a tissue layer (such as by imbibing a porous tissue layer with the enrichment composition, or situating the enrichment composition between adjacent tissue layers, or lyophilizing the enrichment composition onto a tissue layer).  The enrichment composition comprises: i) acellular amniotic membrane particles which consist essentially of micronized amniotic membrane, and ii) a carrier fluid comprising acellular amniotic fluid.  The claim states the enrichment composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells.  
	Claim 7 is directed to a method of making an enriched multilayer amnion derived tissue graft.  The method requires a) provision of a plurality of tissue layers, each having a protein concentration and specifically comprising i) a first tissue layer comprising a first amnion layer, ii) a second tissue layer comprising a second amnion layer, iii) an outside surface, and iv) a treatment surface.  It is noted that the iii) outside surface and iv) treatment surface are not necessarily separate layers, but rather they are interpreted as requiring the plurality of tissue layers as having an outside surface and a treatment surface.  As discussed with claim 1 above, any material will necessarily have an outside surface, and there is no requirement that the treatment surface be distinct from the outside surface.  The claim encompasses within its scope a substantially planar tissue graft made of two planar layers of amnion membrane, the substantially planar tissue graft having a first and second face, wherein the first face reads on an outside surface and the second face reads on a treatment surface.  The method further requires b) provision of an enrichment composition.  Said enrichment composition must comprise: i) acellular amniotic membrane particles which consist essentially of micronized amniotic membrane, and ii) a carrier fluid comprising acellular amniotic fluid.  The claim states the enrichment composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells.  The method further requires c) combining the enrichment composition with at least one of the tissue layers to produce an enriched composition, such that the enriched portion has a protein concentration that is at least 2x that of said [initial] protein concentration of the plurality of tissue layers.  

Examiner’s Comment
	The Notice of Allowability cancelled claims 25-28.  The withdrawal of allowability does not serve to reinstate claims 25-28.  However, due to re-opening of prosecution, Applicants may choose to re-introduce the subject matter of these claims as new claims 31+ in a manner such that they properly correspond to and further limit current claims 1 or 7 (i.e. they must specify that the cells are not amniotic membrane or fluid cells, as these are particularly excluded by claims 1 and 7).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9, 10, 12, 18, 19, 24, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Werber (US Patent 9132156).
The instant application claims benefit of the application (14/593415) which resulted in the applied reference (US Patent 9132156).  However, the 14/593415 application further claims benefit of US Provisional application 62/012394 (filed 6/15/2014), making the effective filing date of the US Patent 9132156 6/15/2014 (this benefit claim to the US Provisional application was not made in the instant application).  This means US Patent 9132156 has an earlier than the effective filing date than the instant claims.  As such, the reference application is available as prior art under 35 USC 102(a)(2).  
The applied reference has a common inventor and assignee with the instant application. This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter 

	Werber et al disclose an acellular amnion-derived therapeutic composition comprising acellular particles of acellular micronized amniotic membrane dispersed in acellular amniotic fluid (See Werber et al, col. 3, ln 65-col. 4, ln 13 and claim 1).  The acellular amnion-derived therapeutic composition comprises a concentration of proteins, growth factors and cytokines “that is much higher” than the concentration in native amniotic membrane and amniotic fluid (i.e. donor material) (See Werber et al, col. 4, ln 13-17).  The amnion-derived therapeutic composition may be concentrated by removal of water or other fluids, so as to have a concentration that can be at least 200% greater than a concentration in the starting material (i.e. donor material) (See Werber et al, col. 2, ln 27-32).  
	Werber et al disclose the acellular amnion-derived therapeutic composition can be provided as a fluid component, and imbibed into, coated onto or otherwise applied to a matrix component.  The matrix component can be an amniotic membrane.  The matrix component can comprise multiple layers of amniotic membrane.  As amniotic membrane is naturally porous, the fluid component can be imbibed into the amniotic membrane via vacuum pressure. The matrix component can be multiple layers of amniotic membrane. (See Werber et al, col. 6, ln 26-col. 7, ln 22; col. 11, ln 46-54).  
	The disclosure of Werber et al anticipates the instant claims as follows:
	Regarding claim 1: In the embodiments wherein multiple amniotic membranes are provided as a matrix component, this reads on a) a plurality of tissue layers having a protein concentration and comprising i) a first tissue layer comprising a first amnion layer, and ii) a second tissue layer comprising a second amnion layer.  Multiple amniotic membranes necessarily form a planar structure (as is evidence from Figs 12A and 12B), one face of the planar structure will read on b) an outside surface, the other face of the planar structure will read on c) a treatment surface.  The acellular amnion-derived therapeutic composition imbibed into the pores of the matrix component reads on d) an enrichment composition coupled to at least one of [the] tissue layers to produce an enriched portion.  The acellular amnion-derived therapeutic composition comprises acellular amniotic membrane particles (which consist essentially of micronized amniotic membrane) dispersed in acellular amniotic fluid (as a carrier fluid).  The acellular amnion-derived therapeutic composition is essentially free of any viable amniotic membrane cells or viable amniotic fluid cells. 
	Regarding claims 3-4: Following the discussion of claim 1, Werber et al teach the acellular amnion-derived therapeutic composition is concentrated so as to remove water, thus resulting in concentrations of components (including growth factors, cytokines and proteins) of at least 200% greater than the donor material.  By providing this therapeutic composition to the amnion membrane, the resulting protein concentration of the enriched portion will necessarily be increased by an additional 200%.  As the donor material is amniotic membrane that means the enriched portion of the final graft will comprise at least 200% more proteins, growth factors and cytokines than the amniotic membrane matrix component alone.  200% more is twice as much, which encompasses at least 20% more. 
	Regarding claim 6: Werber et al use at least two amniotic membranes as the matrix component.  Werber et al does not disclose modifying the amniotic membranes, thus the amniotic membranes will be considered to retain all native layers, which includes an epithelial layer, as well as basement membrane, compact layer, and fibroblast layer (stromal matrix layer) (see Werber et al, Fig. 1).  
	Regarding claims 7, 9, 10, 12 and 24: The method by which Werber et al produces the acellular amnion-derived therapeutic composite, comprising the acellular amnion-derived fluid component imbibed into multiple amniotic membranes anticipates instant claims 7, 9, 10, 12 and 24.  
	Regarding claims 18 and 19: By imbibing the fluid component into the amniotic membranes, the fluid component will necessarily be present within the amniotic membranes, and on all interior and exterior surfaces of the final composite.  Thus the enrichment composition is both present between the first and second tissue layers, as well as on the treatment (and outside) surfaces. 
Regarding claim 29: Following the discussion above, Werber et al disclose the fluid component and the matrix component can be from the same donor (See Werber et al, col. 6, ln 60-62). 
	Regarding claim 30: Following the discussion above, the method of Werber et al for producing the acellular amniotic membrane particles and acellular amniotic fluid (and ultimately combining the two to produce the fluid component) is the same as that currently claimed (See Werber et al, col. 4, ln 18-58, col. 14, ln 24-48, and claims 22-24). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Werber et al (US Patent 9132156).
The applied reference has a common inventor and assignee with the instant application.  Based upon the earlier effectively filed date of the reference (see discussion above), it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of Werber et al are set forth above.  Werber et al anticipates claims 1, 3, 4, 6, 7, 9, 10, 12, 18, 19, 24, 29 and 30. 
Regarding instant claim 5: Werber et al disclose the acellular amnion-derived therapeutic composition (which reads on the enrichment composition) is concentrated at least about 25% higher, at least about 50% higher, at least about 100% higher, at least about 200% higher than the donor material.  This means that the growth factor, protein and cytokine concentration will be at least about 25%, at least about 50%, at least about 100% or at least about 200% greater than amniotic membrane (noting that amniotic membrane is one of the donor materials).  Upon addition of the therapeutic composition to the amniotic membrane, the overall protein concentration and growth factor concentration vis-à-vis the amniotic membrane will thus be increased an additional 25%, 50%, 100% or 200%.  Werber et al differs from the instant claims in that they do not specifically disclose concentrating by ‘at least prima facie obvious.  Werber et al disclose concentrating the acellular amnion-derived therapeutic composition to increase the concentration of, inter alia, proteins, cytokines and growth factors, relative to the starting amniotic membrane material.  Further increases beyond those specifically disclosed by Werber et al are considered envisaged by the increasing concentration rates disclosed by Werber et al and/or would further have been obvious as a matter of routine optimization in a manner to enhance the protein, growth factor and cytokine content of the resulting graft.  

Claims 1, 6 , 7 and 12 are rejected under 35 U.S.C. 103 as being obvious over Werber et al (WO 15/134946).
The applied reference has a common inventor and assignee with the instant application.  Based upon the earlier effectively filed date of the reference (see discussion above), it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Werber et al disclose therapeutic compositions comprising a therapeutic fluid.  The therapeutic fluid can be imbibed into a matrix component.  The matrix component can be an amniotic membrane (See ¶0004).  The matrix component can be multiple layers of amniotic membrane (See ¶0012-0013; 0064).  The fluid component can be acellular amniotic fluid (See ¶0004, claim 8).  The fluid can be concentrated amniotic fluid (See ¶0005).  The therapeutic fluid can further comprise micronized amniotic membrane particles (See ¶0007-0008).  The micronized amniotic membrane particles can be acellular (See claim 22). 
a) a plurality of tissue layers having a protein concentration and comprising i) a first tissue layer comprising a first amnion layer, and ii) a second tissue layer comprising a second amnion layer.  Multiple amniotic membranes necessarily form a planar structure (as is evidence from Figs 5A and 5B), one face of the planar structure will read on b) an outside surface, the other face of the planar structure will read on c) a treatment surface.  The (optionally acellular) amniotic fluid, which can optionally contain acellular amniotic membrane particles, imbibed into the amniotic membrane reads on d) an enrichment composition coupled to at least one of [the] tissue layers to produce an enriched portion.
Werber differs in that they do not explicitly disclose within a single embodiment a therapeutic composite comprising at least two layers of amniotic membrane imbibed with acellular amniotic fluid and acellular amniotic membrane particles.  However, such an embodiment is considered to be suggested by Werber et al by virtue of Werber et al disclosing each feature individually, and teaching that all features are combinable with one another within the scope of Werber et al.  It is therefore submitted it would have been prima facie obvious to have produced a tissue graft comprising at least two layers of amniotic membrane, which will read on a plurality of [amnion] tissue layers, each naturally having a protein concentration (and specifically a first tissue layer comprising a first amnion layer, and a second tissue layer comprising a second amnion layer), and to have imbibed thereunto, a therapeutic fluid comprising acellular amniotic fluid and micronized acellular amniotic membrane particles.  The conclusion of obviousness is based on a suggestion within the reference.  One would have had a reasonable expectation of success because the reference teaches how to make each embodiment of the therapeutic composition, and how to generally imbibe the therapeutic composition into amniotic membrane layers.  By imbibing the therapeutic composition into a tissue layer, it is considered coupled to the tissue layer. 
	Regarding claim 6: Werber et al use at least two amniotic membranes as the matrix component.  Werber et al does not disclose modifying the amniotic membranes, thus the amniotic membranes will be considered to retain all native layers, which includes an epithelial layer, as well as basement membrane, compact layer, and fibroblast layer (stromal matrix layer) (see Werber et al, Fig. 1B).  
	Regarding claim 7: Following the discussion of claim 1, above, Werber et al render obvious a method involving providing a plurality of tissue layers, comprising multiple layers of amnion tissue; providing a therapeutic composition comprising acellular micronized amniotic membrane particles dispersed in acellular amniotic fluid, essentially free of viable amniotic fluid or amniotic membrane cells, and imbibing the therapeutic composition into the amnion tissue layers (which reads on combining).  
	Regarding claim 12: As with claim 6, as Werber et al does not teach modifying the amniotic membrane, the amniotic membranes will be considered to retain all native layers, which includes an epithelial layer, as well as basement membrane, compact layer and fibroblast layer (stromal matrix layer) (See Werber et al, Fig. 1B).

Claims 1, 3-7, 9, 10, 12, 18, 19, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being obvious over Werber et al (WO 15/134946), in view of Werber et al (US Patent 9132156).
The applied references each have a common inventor and assignee with the instant application.  Based upon the earlier effectively filed date of the reference (see discussion above), it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	The teachings of each of Werber et al (WO 15/134946) and Werber et al (US Patent 9132156) are set forth above. 
	Regarding claims 1 and 3-6: For the reasons set forth above, Werber et al (WO 15/134946) render obvious imbibing a therapeutic composition into a matrix comprising a plurality of amnion tissue layers.  The matrix component will reads on a) a plurality of tissue layers having a protein concentration and comprising i) a first tissue layer comprising a first amnion layer, and ii) a second tissue layer comprising a second amnion layer.  Multiple amniotic membranes necessarily form a planar structure (as is evidence from Figs 5A and 5B), one face of the planar structure will read on b) an outside surface, the other face of the planar structure will read on c) a treatment surface.

	Werber et al (US Patent 9132156) discloses an acellular amnion-derived therapeutic composition that has significantly increased protein and cytokine concentration (See Werber et al, col. 2, ln 27-32).  Werber et al (US Patent 9132156) teaches the increased protein and cytokine concentration imparts therapeutic benefits to the composition.  It would therefore have been prima facie obvious to have used the acellular amnion-derived therapeutic composition of Werber et al (US Patent 9132156) as the therapeutic composition in the composition of Werber et al (WO 15/134946) for the purpose of creating a graft with improved therapeutic benefits.  The conclusion of obviousness is based on a motivation taught in the references.  One would have had a reasonable expectation of success in selecting Werber et al (US Patent 9132156) composition as the fluid imbibed into the Werber et al (WO 15/134946) graft because Werber et al (US Patent 9132156) suggests using this concentrated fluid for this purpose. 
Regarding claims 7, 9, 10, 12, 24, 29 and 30: Following the discussion of claim 1, above, Werber et al (WO 15/134946), in view of Werber et al (US Patent 9132156) render obvious a method involving providing a plurality of tissue layers, comprising multiple layers of amnion tissue; providing a therapeutic composition comprising acellular micronized amniotic membrane particles dispersed in acellular amniotic fluid, said therapeutic composition being essentially free of viable amniotic fluid or amniotic membrane cells, and imbibing the therapeutic composition into the amnion tissue layers (which reads on combining).  The particular steps regarding the manufacture of the acellular amnion-derived therapeutic composition of Werber et al (US Patent 9312156) meet the limitations of claim 30. 
	Regarding claims 18 and 19: Following the discussion of claim 7 above, by imbibing the fluid component into the amniotic membranes, the fluid component will necessarily be present within the amniotic membranes, and on all interior and exterior surfaces of the final composite.  Thus the enrichment composition is both present between the first and second tissue layers, as well as on the treatment (and outside) surfaces. 
	 
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10517903, in view of Daniel et al (US Patent 8323701). 
The ’903 patent claims a process for preparing the enrichment composition of claims 1 and 7, namely a therapeutic composition comprising acellular amniotic-membrane particles and acellular amniotic fluid. Regarding claim 1, by claiming the method of preparing the therapeutic composition, the ’903 patent reduces that composition to practice.

Daniel discloses a multilayered amniotic-membrane grafts and suggest adding bioactive agents  to improve the grafts’ therapeutic effect (See Daniel et al, col. 10, ln 43-col. 11, ln 15).
The person of ordinary skill would have had a reasonable expectation of success in adding the therapeutic amniotic-fluid composition made by the method of the ’903 patent to Daniel’s multilayered amniotic-membrane graft in order to provide a graft with enhanced therapeutic effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633